DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 AND 02/17/2022 ARE in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTOR CORE WITH DIFFERENT GROOVE AND SKEW ANGLE CONFIGURATION OF STEP-SKEWING/SYNCRONOUS MOTOR”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3,10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 and 12 recite” and wherein the N1-1 and N1-2 angles, the N2-1 and N2-2 angles, the N3-1 and N3-2 angles , ... and the Nn-1 and Nn-2 angles are obtained by rotating an Nx rotor core segment in a skewing pole rotation direction of the rotor core segment, where xE[l, n]. “  which is unclear and needs further clarification as of what xE is meant to be, I, and n. 
Claim 10: Claim10 recites the limitation " step-skewing motor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-18 are rejected based on rejection of base claim 10.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Chinese Patent Publication CN110365180A hereinafter “Liu”) in view of Liang et al. (US Pg. Pub 20160365762 hereinafter “Liang”).
Re-claim 1, Liu discloses a rotor core of a motor, comprising:  a plurality of rotor core segments (31), see Fig.1) mutually staggered by a preset angle (all rotors are staggered), wherein each of the rotor core segments (341) includes therein  magnet slots (313) along a circumferential direction, wherein at least one  magnet (32) is disposed  in the magnet slots, and wherein an outer circular surface (annotated Fig.2) of each of the plurality of rotor core segments is provided thereon with a number of auxiliary grooves (36, or 37, see annotated Fig.1, and Fig.3) extending across the respective segment in an axial direction (see Fig.1), and at least one of positions and cross-sectional shapes (see Fig.2, or shape of 36 and 37) of the auxiliary grooves on the rotor core segments are not completely the same (not same, for Fig.1 and Fig.3 shape of grooves 36, 37)so as to suppress torque ripple and vibration noise when the step-skewing motor rotates (P[0033], ripple is suppressed and is improved, therefore noise is decreased).  

    PNG
    media_image1.png
    903
    1268
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    896
    896
    media_image2.png
    Greyscale
 
Liu does not explicitly state the motor is step-skewing motor. 
However, Liang states the motor is step-skewing motor (P{0056], skewed rotor) 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specifically state the motor is step-skewing motor as suggested by Liang so as to adjust the torque ripple by skew and various pattern structure to further reduce torque ripple, furthermore, skewing may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 


    PNG
    media_image3.png
    516
    720
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    375
    430
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    651
    513
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    700
    618
    media_image6.png
    Greyscale

Re-claim 2, Liu as modified discloses the rotor core according to claim 1, wherein a plurality of the rotor core segments are arranged in groups, each two groups are symmetrical in  the axial direction (core segmetns 31 are symmetrical) , and the at least one of the shapes and the of the auxiliary grooves on the rotor core segments in each group are not completely same (annotate dFIg.2, grooves are not same, see Fig.2).  
Re-claim 3, Liu as modified discloses the roto core according to claim 2 wherein the group comprises n number of adjacent rotor core segments, which are respectively an Ni rotor core segment, an N2 rotor core segment, an N3 rotor core segment, ..., and an Nn rotor core segment (annotated Fig.2); wherein the N1 rotor core segment is provided with a plurality of N1 auxiliary grooves (grooves of 32), the N2 rotor core segment is provided with a plurality of N2 auxiliary grooves, the N3 rotor core segment is provided with a plurality of N3 auxiliary grooves, ..., and the Nn rotor core segment is provided with a plurality of Nn auxiliary grooves (grooves 32 in all of Fig.2); wherein center points of two N1 auxiliary grooves on two sides of a magnetic pole axis of the N1 rotor core segment are offset respectively by an N1-1 angle and an N1-2 angle with respect to the magnetic pole axis (annotated Fig.2), center points of two N2 auxiliary grooves on two sides of a magnetic pole axis of the N2 rotor core segment are offset respectively by an N2-1 angle and an N2-2 angle (annotated Fig.2)with respect to the magnetic pole axis, center points of two N3 auxiliary grooves on two sides of a magnetic pole axis of the N3 rotor core segment are offset respectively by an N3-1 angle and an N3-2 angle with respect to the magnetic pole axis (annotated Fig.2), ..., and center points of two N auxiliary grooves on two sides of a magnetic pole axis of the Nn rotor core segment are offset respectively by an Nn-i angle and an Nn-2 angle with respect to the magnetic pole axis; and wherein the N1-1 and N1-2 angles, the N2-1 and N2-2 angles, the N3-1 and N3-2 angles , ... and the Nn-1 and Nn-2 angles are obtained by rotating an Nx rotor core segment in a skewing pole rotation direction of the rotor core segment, where xE[l, n] (all of the rotor segments are skewed and have a certain angle skew between grooves, any of grooves 32, 36 have a certain angle from the axis).  
Re-claim 4, Liu as modified discloses the rotor core according to claim 3, wherein the group comprises three adjacent rotor core segments (see Fig.2, any of the three rotors 31), and if in the three adjacent rotor core segments, the N1 auxiliary groove (any of grooves in Fig.2) and the N3 auxiliary groove ( AN Dn3 GROOVE ) are offset respectively by an N1 offset angle (ANGLE OF OFFSET OF ROTOR  31 N1 and N3) and an N3 offset angle with respect to the N2 auxiliary groove (see Fig.3, showing any angle between grooves could be chosen to be offset angle since there are at leas 8 grooves or more or less to choose from, therefore alternating grooves 36,32, is within the common knowledge in the art) , 
	Liu as modified fails to explicitly teach the details of the change in grooves with respect to the offset angle and preset angle of Liu as indicated where 

    PNG
    media_image7.png
    187
    860
    media_image7.png
    Greyscale
  
However, Liang teaches in Fig.15 that a rotor core or group of rotor segments have at least three different groove angles, as shown in Fig.15 which shows 8 groove angles, see P[0065], therefore any combination of any three of three rotors of Fig.15 would at least show three different angle structures similar or suggesting the combination of Angles where  



    PNG
    media_image7.png
    187
    860
    media_image7.png
    Greyscale
 ( See Paragraphs 0065 and 0066 of Liang which teach [0065] In some configurations, each pole of the rotor may include the same number of axial grooves. FIG. 15 depicts a single section rotor lamination 900 in which each of the poles defines two axial grooves. The pattern of the two axial grooves for each of the poles may be defined by an angle between each of the axial grooves. In some configurations, the axial grooves may be equidistant from the midpoint of the pole. For example, a first rotor pole 906 may define axial grooves that are separated by an angle α.sub.l 918. A second rotor pole 908 may define axial grooves that are separated by an angle α.sub.2 920. A third rotor pole 910 may define axial grooves that are separated by an angle α.sub.3 922. A fourth rotor pole 912 may define axial grooves that are separated by an angle α.sub.4 924. A fifth rotor pole 914 may define axial grooves that are separated by an angle α.sub.5 926. A sixth rotor pole 916 may define axial grooves that are separated by an angle α.sub.6 928. A seventh rotor pole 902 may define axial grooves that are separated by an angle α.sub.7 930. An eighth rotor pole 904 may define axial grooves that are separated by an angle α.sub.8 932. In some configurations, the angles 918-932 may be different for each of the poles. In some configurations, the angles 918-932 may alternate values.
[0066] In some configurations, the rotor may comprise multiple sections with an alternative groove pattern over a predetermined number of poles. For example, the first section may define a first groove pattern that repeats every second pole. The second section may define a second groove pattern that repeats every second pole. The groove pattern for the first and second sections may be different for each pole.). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the configuration of grooves and rotors shown by Liu wherein he group comprises three adjacent rotor core segments , and if in the three adjacent rotor core segments, the N1 auxiliary groove and the N3 auxiliary groove are offset respectively by an N1 offset angle  and an N3 offset angle with respect to the N2 auxiliary groove,  teach the details of the change in grooves with respect to the offset angle and preset angle of Liu as indicated where 

    PNG
    media_image7.png
    187
    860
    media_image7.png
    Greyscale
  as suggested and taught by Liang which define groove patterns and repeats them as needed as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals), furthermore, skewing and offset angles/structure may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 
Re-claim 5, Liu as modified discloses the rotor core according to claim 4 above. 
Liu as modified and as , wherein the N1 offset angle, the N3 offset angle and the preset angle are different from each other (different angles, any could be angles between any of the grooves, and between any of the rotors which results in different angles since there are many grooves, also Liang teaches various structures of offset angles and grooves structure, therefore a combination of the grooves of any rotor structures of Liang would result in a structure that has preset angles that are different from each other, as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals), furthermore, skewing and offset angles/structure may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 
Re-claim 6, Liu as modified discloses the rotor core according to claim 5, wherein the N1 offset angle and the N3 offset angle are both less than the preset angle (annotated Fig.2 from Liu shows angles to be chosen at any of the grooves 31,36 which could be chosen to make the preset angle smaller or bigger since N1 and N3 offset angles could be chosen to be any of the groove angles in Fig.2, Also combined with teaching of Liang, the angle structure of various grooves could also result in both angles less than preset angle since the grooves can be varying and different combination of rotor structures can be stacked as shown by Fig.15, and also as indicated in claim 4 above, as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.8-14, at different intervals) furthermore, skewing and offset angles/structure may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 
Re-claim 7, Liu as modified teaches that the rotor core according to claim 4,
However, Liu fails to explicitly teach wherein the N1 offset angle and the N3 offset angle are both zero.
However, Liang Fig.7 teaches teach wherein the N1 offset angle and the N3 offset angle are both zero (see Fig.7, No offset between 406 and 404 since they are using the same lamination where axial groove patterns alternate therefore N1 and N3 have no offset angle).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the configuration of grooves and rotors shown by Liu wherein the N1 offset angle and the N3 offset angle are both zero as suggested and taught by Liang Fig.7 which uses the same groove pattern and structure for rotor sets 406 and 404, which show zero angle since the groove repeat as indicated by Liang in P[0053], it is obvious to try and have different configurations there one would define groove patterns and repeats them as needed as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals), furthermore, skewing and offset angles/structure may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 
Re-claim 8, Liu as modified discloses the rotor core according to claim 4, wherein the N1 offset angle or the N3 offset angle (annotated Fig.1) is equal to the preset angle (preset angle could be chosen to be same as offset angle for at least each module, therefore, when staggering the structure as shown in Fig.3 from Liu, or as showing angle of Fig.7 from Liang that teaches repeating pattern may choose to have preset angle to be same as offset angle of N1, or N3, therefore it is the same angle, as it is obvious for one with ordinary skill in the art to try different structures and offset angle rotations with different rotor combination as indicated in Liang see Claims 4 rational, it is obvious to try and have different configurations there one would define groove patterns and repeats them as needed as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals), furthermore, skewing and offset angles/structure may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 
Re-claim 9, Liu as modified discloses the rotor core according to claim 1, wherein the cross- sectional shapes of the auxiliary grooves (see annotated Fig.3) are at least one of an arc, triangle, square, trapezoid and rectangle shape (see Fig.3, showing at least rectangle or triangle shapes).  
Re-claim 19, Liu as modified discloses the rotor core according to claim 2, wherein the cross- sectional shapes of the auxiliary grooves (see annotated Fig.3) are at least one of an arc, triangle, square, trapezoid and rectangle shape (see Fig.3, showing at least rectangle or triangle shapes).  
Re-claim 20, Liu as modfieid disclose the rotor core according to claim 1, wherein the plurality of rotor core segments are formed by laminating rotor punching pieces (P[0007], rotor body is made of multiple-section rotor punches, having punching sheets in P[0009]).
Re-claim 10, Liu discloses a rotor core of a motor, comprising:  a stator (2) and a rotor (see Fig.3) that includes  a plurality of rotor core segments (31), see Fig.1) mutually staggered by a preset angle (all rotors are staggered by angle), wherein each of the rotor core segments (341) includes therein  magnet slots (313) along a circumferential direction, wherein at least one  magnet (32) is disposed  in the magnet slots, and wherein an outer circular surface (annotated Fig.2) of each of the plurality of rotor core segments is provided thereon with a number of auxiliary grooves (36, or 37, see annotated Fig.1, and Fig.3) extending across the respective segment in an axial direction (see Fig.1), and at least one of positions and cross-sectional shapes (see Fig.2, or shape of 36 and 37) of the auxiliary grooves on the rotor core segments are not completely the same (not same, for Fig.1 and Fig.3 shape of grooves 36, 37)so as to suppress torque ripple and vibration noise when the step-skewing motor rotates (P[0033], ripple is suppressed and is improved, therefore noise is decreased).  
Liu does not explicitly state the motor is step-skewing motor. 
However, Liang states the motor is step-skewing motor (P{0056], skewed rotor).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specifically state the motor is step-skewing motor as suggested by Liang so as to adjust the torque ripple by skew and various pattern structure to further reduce torque ripple, furthermore, skewing may be subjected to different location or reference points on the sections as indicated in (Liang, P[0057]). 
Re-claim 11, Liu as modified discloses the permanent magnet synchronous motor according to claim 10, wherein a plurality of the rotor core segments are arranged in groups, each two groups are symmetrical in  the axial direction (core segments 31 are symmetrical) , and the at least one of the shapes and the of the auxiliary grooves on the rotor core segments in each group are not completely same (annotate dFIg.2, grooves are not same, see Fig.2).  
Re-claim 12, Liu as modified discloses the permanent magnet synchronous motor according to claim 11 wherein the group comprises n number of adjacent rotor core segments, which are respectively an Ni rotor core segment, an N2 rotor core segment, an N3 rotor core segment, ..., and an Nn rotor core segment (annotated Fig.2); wherein the N1 rotor core segment is provided with a plurality of N1 auxiliary grooves (grooves of 32), the N2 rotor core segment is provided with a plurality of N2 auxiliary grooves, the N3 rotor core segment is provided with a plurality of N3 auxiliary grooves, ..., and the Nn rotor core segment is provided with a plurality of Nn auxiliary grooves (grooves 32 in all of Fig.2); wherein center points of two N1 auxiliary grooves on two sides of a magnetic pole axis of the N1 rotor core segment are offset respectively by an N1-1 angle and an N1-2 angle with respect to the magnetic pole axis (annotated Fig.2), center points of two N2 auxiliary grooves on two sides of a magnetic pole axis of the N2 rotor core segment are offset respectively by an N2-1 angle and an N2-2 angle (annotated Fig.2)with respect to the magnetic pole axis, center points of two N3 auxiliary grooves on two sides of a magnetic pole axis of the N3 rotor core segment are offset respectively by an N3-1 angle and an N3-2 angle with respect to the magnetic pole axis (annotated Fig.2), ..., and center points of two N auxiliary grooves on two sides of a magnetic pole axis of the Nn rotor core segment are offset respectively by an Nn-i angle and an Nn-2 angle with respect to the magnetic pole axis; and wherein the N1-1 and N1-2 angles, the N2-1 and N2-2 angles, the N3-1 and N3-2 angles , ... and the Nn-1 and Nn-2 angles are obtained by rotating an Nx rotor core segment in a skewing pole rotation direction of the rotor core segment, where xE[l, n] (all of the rotor segments are skewed and have a certain angle skew between grooves, any of grooves 32, 36 have a certain angle from the axis).  
Re-claim 13, Liu as modified discloses the permanent magnet synchronous motor according to claim 12, wherein the group comprises three adjacent rotor core segments (see Fig.2, any of the three rotors 31), and if in the three adjacent rotor core segments, the N1 auxiliary groove (any of grooves in Fig.2) and the N3 auxiliary groove ( AN Dn3 GROOVE ) are offset respectively by an N1 offset angle (ANGLE OF OFFSET OF ROTOR  31 N1 and N3) and an N3 offset angle with respect to the N2 auxiliary groove (see Fig.3, showing any angle between grooves could be chosen to be offset angle since there are at leas 8 grooves or more or less to choose from, therefore alternating grooves 36,32, is within the common knowledge in the art) , 
	Liu as modified fails to explicitly teach the details of the change in grooves with respect to the offset angle and preset angle of Liu as indicated where 

    PNG
    media_image7.png
    187
    860
    media_image7.png
    Greyscale
  
However, Liang teaches in Fig.15 that a rotor core or group of rotor segments have at least three different groove angles, as shown in Fig.15 which shows 8 groove angles, see P[0065], therefore any combination of any three of three rotors of Fig.15 would at least show three different angle structures similar or suggesting the combination of Angles where  


    PNG
    media_image7.png
    187
    860
    media_image7.png
    Greyscale
 ( See Paragraphs 0065 and 0066 of Liang which teach [0065] In some configurations, each pole of the rotor may include the same number of axial grooves. FIG. 15 depicts a single section rotor lamination 900 in which each of the poles defines two axial grooves. The pattern of the two axial grooves for each of the poles may be defined by an angle between each of the axial grooves. In some configurations, the axial grooves may be equidistant from the midpoint of the pole. For example, a first rotor pole 906 may define axial grooves that are separated by an angle α.sub.l 918. A second rotor pole 908 may define axial grooves that are separated by an angle α.sub.2 920. A third rotor pole 910 may define axial grooves that are separated by an angle α.sub.3 922. A fourth rotor pole 912 may define axial grooves that are separated by an angle α.sub.4 924. A fifth rotor pole 914 may define axial grooves that are separated by an angle α.sub.5 926. A sixth rotor pole 916 may define axial grooves that are separated by an angle α.sub.6 928. A seventh rotor pole 902 may define axial grooves that are separated by an angle α.sub.7 930. An eighth rotor pole 904 may define axial grooves that are separated by an angle α.sub.8 932. In some configurations, the angles 918-932 may be different for each of the poles. In some configurations, the angles 918-932 may alternate values.
[0066] In some configurations, the rotor may comprise multiple sections with an alternative groove pattern over a predetermined number of poles. For example, the first section may define a first groove pattern that repeats every second pole. The second section may define a second groove pattern that repeats every second pole. The groove pattern for the first and second sections may be different for each pole.). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the configuration of grooves and rotors shown by Liu wherein he group comprises three adjacent rotor core segments , and if in the three adjacent rotor core segments, the N1 auxiliary groove and the N3 auxiliary groove are offset respectively by an N1 offset angle  and an N3 offset angle with respect to the N2 auxiliary groove,  teach the details of the change in grooves with respect to the offset angle and preset angle of Liu as indicated where 

    PNG
    media_image7.png
    187
    860
    media_image7.png
    Greyscale
  as suggested and taught by Liang which define groove patterns and repeats them as needed as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals) . 
Re-claim 14, Liu as modified discloses the permanent magnet synchronous motor according to claim 13 above. 
Liu as modified and as , wherein the N1 offset angle, the N3 offset angle and the preset angle are different from each other (different angles, any could be angles between any of the grooves, and between any of the rotors which results in different angles since there are many grooves, also Liang teaches various structures of offset angles and grooves structure, therefore a combination of the grooves of any rotor structures of Liang would result in a structure that has preset angles that are different from each other, as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals).  
Re-claim 15, Liu as modified discloses the permanent magnet synchronous motor according to claim 14, wherein the N1 offset angle and the N3 offset angle are both less than the preset angle (annotated Fig.2 from Liu shows angles to be chosen at any of the grooves 31,36 which could be chosen to make the preset angle smaller or bigger since N1 and N3 offset angles could be chosen to be any of the groove angles in Fig.2, Also combined with teaching of Liang, the angle structure of various grooves could also result in both angles less than preset angle since the grooves can be varying and different combination of rotor structures can be stacked as shown by Fig.15, and also as indicated in claim 13 above, as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.8-14, at different intervals). 
Re-claim 16, Liu as modified teaches that the permanent magnet synchronous motor according to claim 13,
However, Liu fails to explicitly teach wherein the N1 offset angle and the N3 offset angle are both zero.
However, Liang Fig.7 teaches teach wherein the N1 offset angle and the N3 offset angle are both zero (see Fig.7, No offset between 406 and 404 since they are using the same lamination where axial groove patterns alternate therefore N1 and N3 have no offset angle).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the configuration of grooves and rotors shown by Liu wherein the N1 offset angle and the N3 offset angle are both zero as suggested and taught by Liang Fig.7 which uses the same groove pattern and structure for rotor sets 406 and 404, which show zero angle since the groove repeat as indicated by Liang in P[0053], it is obvious to try and have different configurations there one would define groove patterns and repeats them as needed as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals) . 
Re-claim 17, Liu as modified discloses the permanent magnet synchronous motor according to claim 13, wherein the N1 offset angle or the N3 offset angle (annotated Fig.1) is equal to the preset angle (preset angle could be chosen to be same as offset angle for at least each module, therefore, when staggering the strcutrre as shown in Fig.3 from Liu, or as showing angle of Fig.7 from Liang that teaches repeating pattern may chose to have preset angle to be same as offset angle of N1, or N3, therefore it is the same angle, as it is obvious for one with ordinary skill in the art to try different structures and offset angle rotations with different rotor combination as indicated in Liang see Claims 4 rational, it is obvious to try and have different configurations there one would define groove patterns and repeats them as needed as it is obvious to try and modify the groove structure and skew structure in relation with each other for each rotor and each rotor segment which would be possible to try and come up with the formula above as it is obvious to try,  since it  is a change in form or shape of the rotor structure with different shapes of grooves as indicated and done in Liang above, see P[0065-0066}, see eMPEP, Section 2144.05, Obviousness of similar/overlapping ranges, amounts, proportions, I and II, Routine Optimization,  A.    Optimization Within Prior Art Conditions or Through Routine Experimentation  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.  The fact that the grooves could be chosen to be any location in the rotor surface, therefore stacked rotor surfaces with different configuration of grooves and skew as shown in Liu and Liang would result in a design same as the invention, it is a matter of changing parameters of locations of grooves, and rotation of skew angle of the rotor which is taught and suggested by the combination of Liu and Liang specially since Liang teaches different configurations/combinations of rotor with grooves at different varying locations, see Liang P[0065-0066] and rest of Liang disclosure (see angles 928-932 and also angles taught in Fig.7-14, at different intervals).  
Re-claim 18, Liu as modified discloses the permanent magnet synchronous motor according to claim 10, wherein the cross- sectional shapes of the auxiliary grooves (see annotated Fig.3) are at least one of an arc, triangle, square, trapezoid and rectangle shape (see Fig.3, showing at least rectangle or triangle shapes).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190036398 Liang also teaches claims 1-20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834